 Case 2:15-cv-00483-FMO-JEM Document 284 Filed 03/29/21 Page 1 of 1 Page ID #:3403




1
                                                                          JS-6
2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   STEVEN DWAYNE BROWN,                        )   Case No. CV 15-0483 FMO (JEM)
                                                 )
12                        Plaintiff,             )
                                                 )
13                  v.                           )   JUDGMENT
                                                 )
14   LOS ANGELES SHERIFF                         )
     DEPARTMENT, et al.,                         )
15                                               )
                          Defendants.            )
16                                               )

17            Pursuant to the Court’s Order Re: Motion for Summary Judgment, IT IS ADJUDGED THAT

18   the above-captioned action is dismissed with prejudice. The parties shall bear their own fees and

19   costs.

20   Dated this 29th day of March, 2021.

21

22                                                                       /s/
                                                                 Fernando M. Olguin
23                                                            United States District Judge

24

25

26

27

28
